Title: To Thomas Jefferson from Abraham Baldwin, 12 August 1801
From: Baldwin, Abraham
To: Jefferson, Thomas


Dear Sir
Athens Augst. 12th 1801
I have been, for several weeks, in one of the western counties of this state near the mountains, where we are building a college. It is so seldom I have had opportunities to send to Augusta for my letters, that yours of the 13th ult has not reached me till this morning. My colleagues Jackson and Taliaferro are almost on the other opposite extremes of the state, it is now so late that I cannot obtain their opinion on the subject of your letter in season to be communicated to you. They have both been members of the state legislature whenever this question of our western boundary has been under consideration and are much more minutely acquainted with it than I am: for my information I am almost entirely indebted to your instructions to our ministers appointed to treat with Spain. Whether those principles extend to the part below the mouth of the Yazoo or not, I have supposed would make very little difference in the negotiation the quantity of land in either case, at the most trifling valuation, would go far beyond any sum that has ever been mentioned in our negotiation. It is not my opinion, neither has it yet appeared to be the opinion of either of my colleagues, or of our best informed citizens generally that it is desirable to obtain a large sum of money in our treasury.
It was not till very late under the articles of confederation that congress would agree to be at the expence of holding treaties, or doing any thing for the protection of this part of the frontier. The Creeks had taken sides so strongly with Britain that they were very hostile for several years after the peace, and this state was under the necessity of incurring a heavy debt for Indian treaties and militia guards, which is still upon them, and they have never yet been able to raise their certificates to more than five or six shillings in the pound. In the resolutions of our assembly which you may probably have seen among the papers of the commissioners on the part of the United States, this sum is estimated a million and a half dollars it is probably taken from the returns in our treasury. If the United States should agree to the principle, that this burden should not be left on the state, after the land is ceded to the united States, I am persuaded there will be found no great difficulty in detailing it so as to render it agreeable. The United States might undertake to liquidate these accounts, and agree before hand that the amount should be receivable at the land office when it should be opened for the sale of those lands, or that the state should be reimbursed that sum out of the first proceeds of that land office. The principle appears so reasonable that there can be no difficulty but in devising a mode to render it practicable. I have made these remarks to convey my opinion that there is not at present any unreasonable expectation on the part of this state, from which you need apprehend much embarrassment in proceeding as you propose, and making it a part of your present negotiation with the Creeks.
Though the opinion of my colleagues can not be obtained, yet these are considerations which I trust will be conclusive with you to instruct the commissioners to obtain if possible the Tallassee county and the Oakmulgee fork. This state has for many years considered itself as having all the right to expect it that can be derived from the acts of the government of the United States, independent of its connection with the negotiation respecting its western territory. Three commissioners of the United States who examined into all the evidence on the spot reported it to have been fairly purchased and to be the right of the state. Messrs. Venable Pinckney & Smith the committee on the memorial and remonstrance of the state legislature, and the almost unanimous act of congress on that report, and making the appropriation to repurchase that county was also to the same effect. I do not hesitate to give it as my opinion, that its being already done by the United States, will have a more favorable effect on our negotiations than could be given to any present stipulation which should regard it as future. The state by their act limited us so precisely on that head, that it was the principal embarrassment in our former attempt to negotiate. The commrs of U.S. objected to the expence and delay of holding an Indian treaty for this sole object, but tendered to us the strongest assurances that it should be done as soon as possible; the present is so fit an occasion I hope and trust that obstacle may now be removed. With great respect I have the honor to be your obt sert
Abr Baldwin
There is nothing new on this frontier, and no opportunity of knowing the news of any other place—
